Citation Nr: 0739686	
Decision Date: 12/17/07    Archive Date: 12/26/07

DOCKET NO.  02-00 376	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE


Entitlement to a compensable initial rating for bilateral 
hearing loss.



REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney at Law


INTRODUCTION

The veteran had active service from February 1966 to February 
1968, and from September 1969 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  The September 2001 rating decision on 
appeal granted service connection for bilateral hearing loss 
disability, and assigned a noncompensable initial rating, 
effective from March 15, 2001.

This matter was previously before the Board when, by a 
decision dated September 23, 2002, the Board denied 
entitlement to a compensable initial rating for bilateral 
hearing loss.  The appellant appealed that determination to 
the U. S. Court of Appeals for Veterans Claims (Court).  By 
an Order dated May 29, 2003, the Court granted a Joint Motion 
for Remand and remanded the case back to the Board for 
further development.  The Order vacated the September 23, 
2002 Board decision.  

By a Board remand dated February 19, 2004, the matter was 
remanded to the RO for action consistent with the May 29, 
2003 Court Order.  By a decision dated September 21, 2004, 
the Board again denied entitlement to a compensable initial 
rating for bilateral hearing loss.  The appellant appealed 
that determination to the Court.  By a Memorandum Decision 
dated August 16, 2007, the Court vacated the September 21, 
2004 Board decision, and remanded the matter to the Board for 
further adjudication.  


FINDING OF FACT

On December 5, 2007, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  The veteran has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


